DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Boice (Reg. No. 44545) on 9/7/2021.

The application has been amended as follows: 
12. (currently amended)	The method of claim 1, further comprising:
	receiving, by the computing device, [[a]] the posting profile of [[a]] the posting person who is posting the social media post;
	analyzing, by the computing device, the posting profile using the natural language processing and the sentiment analysis to determine an occupation of the posting person; and
	further altering, by the computing device, the social media post in order to comport with the occupation of the posting person as determined by analyzing the posting profile.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “receiving, by the computing device, a posting profile of a posting person who is posting the social media post; analyzing, by the computing device, the posting profile using the natural language processing and the sentiment analysis to determine a sentiment of the posting person; and further 
 Regarding claim 18, the prior art of record, alone or in combination, fails to teach at least “determining, by the computing device, that a level of divergence between the sentiment of the social media post and the sentiment of the reference social media posts exceeds a predetermined value; and in response to determining that the level of divergence between the sentiment of the social media post and the sentiment of the reference social media posts exceeds a predetermined value, further altering, by the computing device, the social media post.”
Regarding claim 20, the prior art of record, alone or in combination, fails to teach at least “determining, by the computing device, that a quantity of the plurality of reference social media posts that contain the hashtag has increased beyond a predetermined level; and in response to determining that the quantity of the plurality of reference social media posts that contain the hashtag has increased beyond the predetermined level, further altering, by the computing device, the social media post.”
At best, Anders et al (US 20160269344) teaches in ¶54-58 hashtags can be identified that are trending on the topic of the composed message (identified in step 401) and hashtag selector 110 populates the composed message with the recommended hashtag.
At best, Perez et al (US 20180203848) teaches in ¶42 one or more prediction model(s) 50 is learned using the set of trait-labeled training samples 60, by the learning component 36, and stored in memory 12; ¶55 normalize hashtag-preceded topics, user mentions, and/or uniform resource locators (URLs); ¶63 the prediction model 54, such as a feedforward neural network, takes as input the representation 68 of a sentence output by the RNN model 58 and returns a prediction 70, e.g., as scalar score, for a specific personality trait.
At best, Rico (US 20190245812) teaches in ¶65 robot R.01 associated with user A accesses the social media account of user A and generates a post that relates to the weather posting of user A. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEVIN KY/               Primary Examiner, Art Unit 2669